                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                          1:20-cv-00340-MR

KEITH HARDING,              )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                    ORDER
                            )
FNU SCHETTER, et al.,       )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court on review of the docket in this

matter.

      Pro se Plaintiff Keith Harding (“Plaintiff”) is a prisoner of the State of

North Carolina, currently incarcerated at Bertie Correctional Institution in

Windsor, North Carolina. Plaintiff filed this action on November 24, 2020,

pursuant to 42 U.S.C. § 1983, naming FNU Schetter and FNU Moody, both

identified as employees of Marion Correctional Institution, as Defendants in

this matter. [Doc. 1].

      On March 10, 2021, this Court conducted its initial review of Plaintiff’s

Complaint. [Doc. 9]. On initial review the Court allowed Plaintiff’s Eighth

Amendment claims against both Defendants in their individual capacities to



          Case 1:20-cv-00340-MR Document 10 Filed 04/27/21 Page 1 of 3
proceed. [Id.]. The Court, however, found that Plaintiff failed to state a claim

under the Fourteenth Amendment and for medical malpractice and allowed

Plaintiff 30 days to amend his Complaint. [Id.]. The Court ordered that if

Plaintiff failed to so amend his Complaint the matter would proceed against

Defendants Schetter and Moody on Plaintiff’s Eighth Amendment claims

only. [Id. at 10-11]. Over 30 days have passed, and Plaintiff has not filed an

amended complaint. As such, the Court will order that this matter proceed

on Plaintiff’s original Complaint.

      This Court recently enacted Local Rule 4.3, which sets forth a

procedure to waive service of process for current and former employees of

the North Carolina Department of Public Safety (“NCDPS”) in actions filed

by North Carolina State prisoners. In light of the Court’s determination that

this case passes initial review in accordance with the Court’s Order [Doc. 9],

the Court will order the Clerk of Court to commence the procedure for waiver

of service as set forth in Local Civil Rule 4.3 for Defendants Schetter and

Moody, who are alleged to be current or former employees of the NCDPS.

                                     ORDER

      IT IS, THEREFORE, ORDERED that Clerk of Court shall commence

the procedure for waiver of service as set forth in Local Civil Rule 4.3 for



                                       2

        Case 1:20-cv-00340-MR Document 10 Filed 04/27/21 Page 2 of 3
Defendants Schetter and Moody, who are alleged to be current or former

employees of NCDPS.

     IT IS SO ORDERED.         Signed: April 26, 2021




                                     3

       Case 1:20-cv-00340-MR Document 10 Filed 04/27/21 Page 3 of 3
